internal_revenue_service number release date index number 468b -------------------------- ------------------------- ------------------------------- --------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ---------- telephone number ------------------- refer reply to cc ita b06 plr-139928-10 date date legend agreement company a company b company c company d company e company f company g company h company i court ---------------------------------------------------------- date date date date date products product a product b product c settlement plan ------------------------------------------------------------ state statute --------------------------------------- ------------------------------------------------------------------------ --------------------------------------------------- ----------------------------------- -------------------------------------- ------------------------------ ------------------------------------ --------------------------------------- ------------------------------- ---------------------------------------- ------------------------------------------------------------------------ ------------------ ---------------- ---------------- ----------------------- ------------------------- --------------------- --------------- ------- --------------------------------------- ------------------------------------------------------------------------ ----------------------------------------------------- plr-139928-10 state x taxpayer x year year year year year a b c d company a payment company a payment company i payment dear ---------------- ------------- --------------------------------------------------------- ------------ ------- ------- ------- ------- ------- ---------------- ----------------- -------------- ------------------ ------------- --------------- --------------- this letter responds to your request for a private_letter_ruling under sec_468b sec_162 sec_461 and other provisions of the internal_revenue_code with respect to the tax consequences of a proposed transaction facts taxpayer is a publicly traded state x corporation and the common parent of an affiliated_group the includible subsidiaries of which join in the filing of a consolidated federal_income_tax return for federal_income_tax purposes the affiliated_group has an annual_accounting_period ending on december and maintains its accounting books on the basis of the accrual_method of accounting company a a state x corporation is a wholly-owned subsidiary of taxpayer and wholly-owns company b company b is treated as a disregarded_entity for federal_income_tax purposes company b is successor by merger to a group of corporations that produced products containing x for product a product b and product c between year and year various claimants have asserted and are expected to assert in the future tort and other claims against company b including claims as successor to the group of corporations that produced products containing x alleging x-related injuries arising out of the products business as successor to this group of corporations company b is also successor to businesses other than the products business which have also given rise to other claims related to those other businesses in year company c company b’s immediate predecessor sold substantially_all of the assets of its products business to company d a corporation that was at the time a wholly owned indirect subsidiary of company e sale pursuant to sale plr-139928-10 company d agreed to provide a net-of-insurance assumption of the liability for certain tort claims asserting x-related injuries arising out of the products business asserted against company c the indemnified tort claims and to indemnify defend and hold harmless company c and its successors net of available insurance actually collected against any loss related to the indemnified tort claims company e guaranteed company d’s performance of its obligations arising from its assumption and indemnification pursuant to the agreement in year company f purchased from company e the stock of a successor to company d and renamed the successor company g in date company f and company g filed petitions under chapter of the bankruptcy code company g ceased performing its obligations to company c following its bankruptcy filing and company e began to satisfy these obligations under the agreement the bankruptcy court later discharged company g from its obligations undertaken pursuant to sale and discharged company f from its obligations undertaken pursuant to its acquisition of company g in year company c disposed of its remaining operating_assets and the related liabilities and then merged into the newly-formed company b company b has never conducted any business operations or owned any operating_assets but it does own insurance and indemnity rights related to the indemnified tort claims and other claims asserted against company b the other claims following the company f and company g bankruptcy proceedings company b and its affiliates including taxpayer and company h the successor_in_interest to company e and its affiliates have had several disputes with each other concerning the effect of certain corporate transactions the proper scope of the agreement and the respective duties of the parties relating thereto on date company b commenced an action the action in the court asserting certain claims against company h and certain of its affiliates the company b claims the company b claims include claims for tort breach of contract and violation of the state statute company h indicated that it would assert tort and breach of contract claims against company b and certain of its affiliates the company h claims and together with the company b claims the disputed claims however the company h claims are not currently pending in the action because company b and company h entered into an agreement on date to toll the statute_of_limitations with respect to the company h claims and to negotiate a settlement of the disputed claims company b its direct parent company a its indirect parent taxpayer certain other related companies company h and certain affiliates of company h collectively the settling parties have negotiated a settlement of the disputed claims and intend to effectuate the transaction described below the proposed transaction plr-139928-10 proposed transaction subject_to the satisfaction of certain closing conditions the proposed transaction will be effected pursuant to the settlement plan executed on date by the settling parties which the court approved in an order dated date the proposed transaction includes the following steps company a and company h will establish a_trust under the state law of state x the trust the trust will be subject_to the continuing supervision of the court company h will make an initial cash payment to the trust in the amount of a the initial company h payment and will issue to the trust a non-interest-bearing installment note in the principal_amount of b subject_to certain adjustments the company h note which will provide for payments over a period of four years c on each of the first and second anniversaries of the closing of the settlement plan and d on each of the third and fourth anniversaries of such closing the company h note will provide for interest payments upon the occurrence of an event of default the settling parties will execute a mutual release which will include a release of the disputed claims and a release of company h’s obligations under the agreement on the date of the closing of the transactions contemplated by the settlement plan the closing date company a will make a cash payment of company a payment to the trust and a cash payment of company a payment to company b on the closing date company i an indirect wholly-owned subsidiary of taxpayer will make a cash payment of company i payment to company b on the closing date and immediately after step sec_4 and of the proposed transaction company a will assign to the trust all of the interests in company b following which assignment company b will no longer be legally owned by or treated for federal_income_tax purposes as disregarded as an entity separate from company a following such assignment company b will instead be legally owned by and treated for federal_income_tax purposes as disregarded as an entity separate from the trust after the closing date company b will remain primarily liable for indemnified tort claims and the other claims and will retain its rights to insurance and indemnification proceeds with respect to those claims the initial company h payment and payments under the company h note as well as the company a payment will be used to fund costs related to the indemnified tort claims the trust will advance on company b’s behalf defense and settlement costs relating to the indemnified tort claims and company b will be obliged to repay those advances to the trust if when and to the plr-139928-10 extent insurance proceeds are received by company b the company i payment and the company a payment will be used to fund costs related to the other claims prior to company b receiving insurance or indemnity payments with respect to such claims to fund costs related to the other claims that are not covered by insurance or indemnity to advance funds for defense and settlement costs or judgments with respect to the indemnified tort claims pending reimbursement from the trust and to fund related administrative expenses these payments were required by company h as part of the resolution of the disputed claims in order to ensure the continued solvency of company b and thus its ability to defend or satisfy the indemnified tort claims the settlement plan resolves fully and finally the disputed claims after the dissolution of the trust - which will occur at such time as all indemnified tort claims and all other outstanding obligations of the trust are considered satisfied which may occur as a result of the passage of time since the most recently asserted claim or at such other time as the termination may be mandated by applicable law - any remaining trust assets will be distributed to an unrelated charitable_organization pursuant to the settlement plan the trust will indemnify taxpayer company h and their respective affiliates against claims arising out of the proposed transaction representations taxpayer has made the following representations with respect to the proposed transaction the trust will be established as a_trust under state law the trust will be approved by and subject_to the continuing jurisdiction of the court the trust will not be used to satisfy any excluded liabilities within the meaning of sec_1_468b-1 including workers’ compensation claims avoidance of any federal tax is not one of the principal purposes of the interest arrangements with respect to the company h note none of the company a payment the company a payment or the company i payment will represent amounts received from the settlement of an insurance claim taxpayer company a or company h will not have any refund or reversion rights in the trust’s assets or income the aggregate fair_market_value of company b’s insurance and indemnity rights related to the indemnified tort claims and other claims is exactly offset by the related plr-139928-10 aggregate contingent liabilities accordingly the net fair_market_value of company b’s assets is zero and will be zero at the closing date law and analysis sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business payments made in settlement of lawsuits are deductible under sec_162 if the acts which gave rise to the litigation were performed in the ordinary conduct of a taxpayer’s business revrul_80_211 1980_2_cb_57 and the authorities cited therein sec_461 provides that the amount of any deduction shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_461 provides that in determining whether an amount has been incurred with respect to any item during any taxable_year the all_events_test shall not be treated as met any earlier than when economic_performance with respect to such item occurs sec_1_461-1 provides that under an accrual_method of accounting a liability is incurred and generally is taken into account for federal_income_tax purposes in the taxable_year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_468b provides in part that nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax the statute further provides that the secretary shall prescribe regulations providing for the taxation of any such account fund whether as grantor_trust or otherwise sec_1_468b-1 through 468b-5 of the regulations provide guidance regarding qualified settlement funds sec_1_468b-1 provides that a qualified_settlement_fund is a fund account or trust that satisfies all three requirements of sec_1_468b-1 first sec_1_468b-1 requires that the fund account or trust is established pursuant to an order of or is approved by the united_states any state including the district of columbia territory possession or political_subdivision thereof or any agency_or_instrumentality including a court of law of any of the foregoing and is subject_to the continuing jurisdiction of that governmental authority second sec_1_468b-1 requires that the fund account or trust is established to resolve or satisfy one or more contested or uncontested claims that have resulted or may result from an event or related series of events that has occurred and that has given rise to at least one claim asserting liability i under the comprehensive environmental response compensation and liability act of ii arising out of a tort breach of contract or violation of law or iii designated by the commissioner in a plr-139928-10 revenue_ruling or revenue_procedure third sec_1_468b-1 provides that the fund account or trust must be a_trust under applicable state law or its assets must be otherwise segregated from other assets of the transferor and related_persons sec_1_468b-1 provides that a transferor is a person that transfers or on behalf of whom an insurer or other person transfers money or property to a qualified_settlement_fund to resolve or satisfy claims described in sec_1_468b-1 against that person sec_1_468b-1 provides that a liability is not described in sec_1_468b-1 if it arises under a workers compensation act or a self-insured health plan is an obligation to refund the purchase_price of or to repair or replace products regularly sold in the ordinary course of the transferor's trade_or_business is an obligation of the transferor to make payments to its general trade creditors or debt holders relating to a title_11_or_similar_case as defined in sec_368 or a workout or is designated by the commissioner in a revenue_ruling or a revenue_procedure sec_1_468b-2 provides that the modified gross_income of a qualified_settlement_fund is its gross_income as defined in sec_61 computed with certain modifications under sec_1_468b-2 amounts transferred to the qualified_settlement_fund by or on behalf of a transferor to resolve or satisfy a liability for which the fund is established are excluded from the modified gross_income of the fund however interest on debt of a transferor or a related_person is not excluded from gross_income sec_1_468b-2 sec_1_468b-3 provides that a transferor must treat a transfer of property to a qualified_settlement_fund as a sale_or_exchange of that property for purposes of sec_1001 in computing the gain_or_loss the amount_realized by the transferor is the fair_market_value of the property on the date the transfer is made to the qualified_settlement_fund because the issuance of a transferor's debt obligation to provide services or property in the future or obligation to make a payment described in sec_1_461-4 is generally not a transfer of property by the transferor it generally does not result in gain_or_loss to the transferor under sec_1_468b-3 sec_1_468b-3 provides that except as otherwise provided in that section for purposes of sec_461 economic_performance occurs with respect to a liability described in sec_1_468b-1 determined with regard to sec_1_468b-1 and g to the extent the transferor makes a transfer to a qualified_settlement_fund to resolve or satisfy the liability however sec_1_468b-3 and b provide that economic_performance does not occur to the extent the transferor or related_person has a right to a refund or reversion of a transfer if that right is exercisable currently and without the agreement of an unrelated_person that is independent or has an adverse_interest eg the court or agency that approved the fund or the fund claimants or money or property is transferred under conditions that allow its refund or reversion by reason of the plr-139928-10 occurrence of an event that is certain to occur such as the passage of time or if restrictions on its refund or reversion are illusory sec_1_468b-3 provides that no deduction is allowed to a transferor for a transfer to a qualified_settlement_fund to the extent the transferred amounts represent amounts received from the settlement of an insurance claim and are excludable from gross_income sec_483 provides that in the case of any payment under any contract for the sale_or_exchange of any property and to which sec_483 otherwise applies there shall be treated as interest that portion of the total_unstated_interest under such contract which as determined in a manner consistent with the method of computing interest under sec_1272 is properly allocable to such payment sec_483 applies to payments for the sale_or_exchange of property which constitutes part or all of the sales_price and which is due more than months after the date of such sale_or_exchange under a contract a under which some or all of the payments are due more than year after the date of such sale_or_exchange and b under which there is total_unstated_interest sec_1273 defines original_issue_discount oid as the excess of a debt instrument’s stated_redemption_price_at_maturity over its issue_price if the amount of oid with respect to a debt_instrument is less than a de_minimis amount of percent of the stated_redemption_price_at_maturity multiplied by the number of complete years from the issue_date of the note to the maturity_date of the note the amount of oid is treated as zero sec_1_1273-1 in the case of a debt_instrument that is not issued for money not a publicly traded debt that is issued for property not issued for publicly traded property or not a debt_instrument to which sec_1274 applies the issue_price is the debt instrument’s stated_redemption_price_at_maturity under sec_1273 see sec_1_1273-2 sec_1274 provides that in the case of any debt_instrument to which sec_1274 applies the issue_price shall be where there is adequate_stated_interest the stated principal_amount or in any other case the imputed_interest amount sec_1274 provides in relevant part that sec_1274 applies to any debt_instrument given in consideration for the sale_or_exchange of property if certain conditions are met sec_7872 establishes rules for the imputation of interest on certain below-market interest rate loans the legislative_history of sec_7872 indicates that the term_loan should be interpreted broadly any transfer of money that provides the transferor with a right to repayment may be a loan for example advances or deposits of all kinds may be treated as loans h_r conf_rep no pincite a loan is below-market under sec_7872 if it is either a a demand_loan with interest payable on the loan at a rate less than the applicable_federal_rate or b a term_loan where the amount_loaned exceeds the present_value of all payments due under the plr-139928-10 loan in the case of a term_loan the applicable_federal_rate shall be the applicable_federal_rate in effect under sec_1274 as of the day on which the loan was made compounded semiannually sec_7872 the lender shall be treated as having transferred on the date the loan was made and the borrower shall be treated as having received on such date cash in an amount equal to the excess of a the amount_loaned over b the present_value of all payments which are required to be made under the terms of the loan see sec_7872 sec_7872 applies only to those below-market loans enumerated in sec_7872 a gifts b compensation-related loans c corporation-shareholder loans d tax_avoidance loans e other below-market rate loans to the extent provided in regulations if the interest arrangements of such loan have a significant effect on any federal tax_liability of the lender or the borrower and f loans to qualified_continuing_care_facilities based on the information provided and the representations made and for the reasons set forth below we rule as follows the three requirements of sec_1_468b-1 will be satisfied and as such the trust will be a qualified_settlement_fund for federal_income_tax purposes first taxpayer has represented that the trust will be approved by and subject_to the continuing jurisdiction of the court see sec_1_468b-1 second the trust will be established to resolve or satisfy the disputed claims which include claims for tort breach of contract and violation of law see sec_1_468b-1 third taxpayer has represented that the trust will be a_trust under state law see sec_1_468b-1 company b is wholly-owned by company a and is treated as a disregarded_entity for federal_income_tax purposes accordingly company a will be treated as transferring all of the assets and liabilities of company b to the trust on the closing date based upon the taxpayer’s representation that the net fair_market_value of company b’s assets is zero and will be zero at the closing date neither taxpayer nor company a will recognize taxable_income by reason of the transfer of the assets and liabilities of company b to the trust under sec_1_468b-3 neither taxpayer nor company a will recognize net taxable_income by reason of the trust’s receipt of the initial company h payment the company h note or payments under the company h note taxpayer and company a will not recognize any taxable_income due to payments by the trust which will include payments by company b which will be wholly-owned by the trust and treated as a disregarded_entity for federal_income_tax purposes of indemnified tort claims or other claims including any claims arising out of the proposed transaction company a will be entitled to a deduction under sec_162 for company a payment to resolve or satisfy liabilities described in sec_1_468b-1 in the taxable_year the plr-139928-10 payment is transferred to the trust company a and company i will be entitled to a deduction under sec_162 for the company a payment and company i payment respectively to resolve or satisfy liabilities described in sec_1_468b-1 in the taxable_year in which the assets and liabilities of company b are transferred to the trust sec_162 a h a 468b-3 c pursuant to the terms of the company h note none of the payments on the company h note will contain interest except in the case of default taxpayer represents that the company h note will not be issued under a contract for the sale_or_exchange of property rather the company h note is being issued as part of the settlement of claims asserted by taxpayer against company e and company h sec_483 sec_1273 sec_1274 sec_7872 do not apply to any portions of the payments on the company h note excluding any portion of the payments due to default on the company h note thus the payments on the company h note will not be treated as imputed_interest however we express no opinion on the tax treatment of any payments or any portion of any payments that are due to default on the company h note the initial company h payment the company h note payments on the company h note other than any payment of interest due upon an event of default if any with respect to the company h note the company a payment the company a payment and the company i payment will be transferred to the trust to resolve or satisfy the liabilities for which the trust will be established therefore pursuant to sec_1 468b- b the trust’s modified gross_income will exclude the amount of those transfers procedural matters except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-139928-10 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely martin scully jr senior counsel branch office of associate chief_counsel income_tax accounting cc
